DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 11/01/2021 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
East et al., U.S. Patent Publication 2015/0027692, hereinafter East
Walters et al., U.S. Patent Publication 2015/0075778, hereinafter Walters
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Regarding Claims 1, 14, and 20, Applicant argues that East does not disclose the amended feature of determining whether the monitored flow distribution meets a bulk diversion criteria based on wellsite data analysis.  Applicant argues that the “diversion criteria” claimed is different from the generic desired operation condition which dictates fracturing and diversion operations.  Examiner disagrees noting that he claim does not specify in what manner the diversion criteria is being defined beyond simply being based on some collected data.  As East expressly notes that the operation can be conducted according to collected microseismic data and/or using receivers, telemetry, and a processing system (Paragraph 0089), such an action would constitute decisions being made based on a generic criteria.  To read the claim as requiring some specific operational property or more focused type of analysis would require improperly importing limitations from the specification into the claims in contradiction of Page 37, Lines 1-9.  If a specific type of data collection and/or analysis is intended such a recitation would be required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over East et al., U.S. Patent Publication 2015/0027692, in view of Walters et al., U.S. Patent Publication 2015/0075778, hereinafter referred to as East and Walters.
Regarding Claim 1, East discloses a method of controlling fluid flow during reservoir stimulation treatments, the method comprising:
Monitoring a flow distribution of treatment fluid injected into a plurality of formation entry points along a wellbore path during a current stage of a multistage stimulation treatment based on wellsite data obtained during the current stage (flow through points of entry, POEs, are monitored in the formation to indicate the expansion of a fracture across multiple stages, as seen in Figures 7A-E wherein multiple zones may be treated as a group or separately, Paragraphs 0088, 0110-0115);
Determining whether the monitored flow distribution of the injected treatment fluid meets a bulk diversion criterion (user desired status of the fracturing operation) for the current stage of the stimulation treatment, based on an analysis of the wellsite data obtained during the current stage (the formation is monitored via different systems and uses telemetry systems, receivers, and a processing unit for collecting data as the operation continues, Paragraph 0089),

Allocating a portion of the treatment fluid to be injected into the formation entry points to each of the plurality of treatment cycles of the partition current stage (when a diverting pack 108 is formed in a given portion of a fracture zone, some quantity of the subsequent treatment fluid is allocated to the other formation entry points, as seen in Figure 7C, Paragraphs 0110, 0111);
Performing the plurality of treatment cycles for the remainder of the current stage using the portion of the treatment fluid allocated to each treatment cycle (in so far as the treatment fluid applied is monitored through the operation to achieve a desired fracture extension before diverting begins in a cyclical process, as seen in the flow chart of Figure 2, Paragraphs 0035-0037).
While East discloses the above treatment process related to multiple zones and zone subsets being treated while fracture extension is monitored which may include a generic processing unit (Paragraph 0089), it does not expressly disclose that the method is part of a computer implanted process.
Additionally, Walters teaches that fracturing operations commonly utilize computer implemented control systems which compare a treatment to a design and update the process in response to fluid injection monitoring (Paragraphs 0026, 0040, 0041, 0043).

Examiner notes that while the operation presented in East is different from what is presented in the instant specification regarding data analysis and the threshold comparison, the claims are recited more generically such that a standard process which can be seen as dividing treatment zones (or fractures within a wellbore portion) is seen as being substantially the same as the multi zone monitoring and treatment cycle system.
Regarding Claim 2, in view of the modifications made to Claim 1, East further discloses that performing the plurality of treatment cycles comprises:
Performing a first of the plurality of treatment cycles using the corresponding portion of the treatment fluid allocated to the first treatment cycle (as part of the treatment process wherein a number of fractures are stimulated until a desired fracture extension is achieved, then a diverter is placed, and the process repeated, Paragraphs 0035-0037_’
Performing diversion in order to adjust the flow distribution of treatment fluid to be injected into the formation entry points during subsequent treatment cycles to be performed over the remainder of the current stage of the multistage treatment (as seen in Figures 7A-C, a diversion treatment into exemplary fracture 106 causes a higher degree of fluid flow into other fractures of the stage);
Monitoring the adjust flow distribution while performing a second treatment cycle following the diversion (as part of the general operation monitoring, Paragraphs 0035, 0088-0091);
Upon determining that the adjusted flow distribution during the second treatment cycle meets the bulk diversion criterion (i.e. a fracture extension degree has been achieved), repeating the 
Regarding Claim 3, East further discloses that performing the diversion comprises injecting a diverter material (which may form a pack 108) into the formation entry points during a diversion phase between the first and second treatment cycles (as part of the process seen in Figure 2, Paragraphs 0035, 0091, 0111).
Regarding Claim 4, East further discloses that the wellsite data includes real-time measurements obtained from one or more data sources located at the wellsite (including any known manner of monitoring such as micro seismic analysis or distributed temperature sensing, Paragraphs 0089, 0090).
Regarding Claim 10, East further discloses that the flow distribution is determined by applying the real-time measurements to a geomechanics model of surrounding formations along the wellbore path (in so far as the fracture extension must have a derived correlation to determine the extension from either the presented micro seismic measurements or the distributed temperature measurements, in the absence of a more explicit recitation of the manner in which they are compared to a model or details of the model used, a broad interpretation is being applied).
Regarding Claim 12, East further discloses that upon determining that the flow distribution does not meet the bulk diversion criterion, initiating flow maintenance for injection of treatment fluid into the formation entry points while performing the remainder of the current stage of the multi stage treatment, without the partitioning or allocating (in so far as the method includes pumping treatment fluid into a target fracture until such a time that it has reached a desired extension before additional steps are taken, the method is seen as including the recited steps absent a more explicit recitation of how the treatment is carried out until a desired threshold is reached).
Claim 13, East further discloses that the plurality of formation entry points includes a number of perforations along a cased portion of the wellbore path (as seen in Figures 7A-E).
Regarding Claim 14, East discloses a system comprising:
A control system (generically required as a user at surface 104) to performs the functions of:
Monitoring a flow distribution of treatment fluid injected into a plurality of formation entry points along a wellbore path during a current stage of a multistage stimulation treatment based on wellsite data obtained during the current stage (flow through points of entry, POEs, are monitored in the formation to indicate the expansion of a fracture across multiple stages, as seen in Figures 7A-E wherein multiple zones may be treated as a group or separately, Paragraphs 0088, 0110-0115);
Determining whether the monitored flow distribution of the injected treatment fluid meets a bulk diversion criterion (user desired status of the fracturing operation) for the current stage of the stimulation treatment based on an analysis of the wellsite data obtains during the current stage (the formation is monitored via different systems and uses telemetry systems, receivers, and a processing unit for collecting data as the operation continues, Paragraph 0089);
When the flow distribution is determined to meet the bulk diversion criterion during the current stage (i.e. the fracture growth and diversion create a desired geometry), partitioning a remainder of the current stage of the multistage stimulation treatment into a plurality of treatment cycles and at least one diversion phase for diverting the treatment fluid to be injected away from one or more of the formation entry points between consecutive treatments (as seen in at least Figures 7A-C, a group of zones may be treated then a diversion treatment is applied so that a different fracture can be extended as with fractures 105 and 106, Paragraphs 0110-0115, likewise in figures 7D/E, a single fracture may be designated as the zone to be treated with alternating diversion and treatment, wherein such treatment cycles are based on the flow monitoring of the wellbore, Paragraph 0116);

Performing the plurality of treatment cycles for the remainder of the current stage using the portion of the treatment fluid allocated to each treatment cycle (in so far as the treatment fluid applied is monitored through the operation to achieve a desired fracture extension before diverting begins in a cyclical process, as seen in the flow chart of Figure 2, Paragraphs 0035-0037).
While East discloses the above treatment process related to multiple zones and zone subsets being treated while fracture extension is monitored, it does not expressly disclose that the method is part of a computer implanted process using a processor and memory.
Additionally, Walters teaches that fracturing operations commonly utilize computer implemented control systems which compare a treatment to a design and update the process in response to fluid injection monitoring using a processor and memory for executing the processes (Paragraphs 0026, 0040, 0041, 0043).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the process of East be carried out using a computer control system as taught by Walters.  Doing so merely constitutes a standard practice which allows data to be transmitted to a user, wherein the main input of a generic user is substituted for a computer executing process with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Examiner notes that while the operation presented in East is different from what is presented in the instant specification regarding data analysis and the criterion comparison, the claims are recited more generically such that a standard process which can be seen as dividing treatment zones (or 
Regarding Claim 15, in view of the modifications made to Claim 14, East further discloses that performing the plurality of treatment cycles comprises:
Performing a first of the plurality of treatment cycles using the corresponding portion of the treatment fluid allocated to the first treatment cycle (as part of the treatment process wherein a number of fractures are stimulated until a desired fracture extension is achieved, then a diverter is placed, and the process repeated, Paragraphs 0035-0037)’
Performing diversion in order to adjust the flow distribution of treatment fluid to be injected into the formation entry points during subsequent treatment cycles to be performed over the remainder of the current stage of the multistage treatment (as seen in Figures 7A-C, a diversion treatment into exemplary fracture 106 causes a higher degree of fluid flow into other fractures of the stage);
Monitoring the adjust flow distribution while performing a second treatment cycle following the diversion (as part of the general operation monitoring, Paragraphs 0035, 0088-0091);
Determining that the adjusted flow distribution during the second treatment cycle meets the bulk diversion criterion (i.e. a fracture extension degree has been achieved), and
Repeating the partitioning, the allocating, and the performing the diversion for a remaining portion of the second treatment cycle until the adjust flow distribution is determined to no longer meet the bulk diversion criterion (as part of the process seen in Figure 2, the steps are repeated across multiple treatment stages, Paragraph 0117).
Regarding Claim 16, in view of the modification made in relation to Claim 14, East further discloses that performing the diversion comprises injecting a diverter material (which may form a pack 108) into the formation entry points during a diversion phase between the first and second treatment 
Regarding Claim 19, East further discloses the steps of:
Determining that the flow distribution does not meet the bulk diversion criterion (by monitoring of the wellbore fracture extension and noting that the fracture has not reached a desired length), and
Initiating flow maintenance for injection of treatment fluid into the formation entry points while performing the remainder of the current stage of the multi stage treatment, without the partitioning or allocating (in so far as the method includes pumping treatment fluid into a target fracture until such a time that it has reached a desired extension before additional steps are taken, the method is seen as including the recited steps absent a more explicit recitation of how the treatment is carried out until a desired fracture condition is reached).
Regarding Claim 20, East discloses a system for treating a wellbore using a control system (generically required as a user at surface 104) to performs the functions of:
Monitoring a flow distribution of treatment fluid injected into a plurality of formation entry points along a wellbore path during a current stage of a multistage stimulation treatment based on wellsite data obtained during the current stage (flow through points of entry, POEs, are monitored in the formation to indicate the expansion of a fracture across multiple stages, as seen in Figures 7A-E wherein multiple zones may be treated as a group or separately, Paragraphs 0088, 0110-0115);
Determining whether the monitored flow distribution of the injected treatment fluid meets a bulk criterion (user desired status of the fracturing operation) for the current stage of the stimulation treatment based on an analysis of the wellsite data obtains during the current stage (the formation is monitored via different systems and uses telemetry systems, receivers, and a processing unit for collecting data as the operation continues, Paragraph 0089);


Allocating a portion of the treatment fluid to be injected into the formation entry points to each of the plurality of treatment cycles of the partition current stage (when a diverting pack 108 is formed in a given portion of a fracture zone, some quantity of the subsequent treatment fluid is allocated to the other formation entry points, as seen in Figure 7C, Paragraphs 0110, 0111);
Performing the plurality of treatment cycles for the remainder of the current stage using the portion of the treatment fluid allocated to each treatment cycle (in so far as the treatment fluid applied is monitored through the operation to achieve a desired fracture extension before diverting begins in a cyclical process, as seen in the flow chart of Figure 2, Paragraphs 0035-0037).
While East discloses the above treatment process related to multiple zones and zone subsets being treated while fracture extension is monitored, it does not expressly disclose that the method is part of a computer implanted process using a processor and memory.
Additionally, Walters teaches that fracturing operations commonly utilize computer implemented control systems with computer readable storage media to compare a treatment to a design and update the process in response to fluid injection monitoring using a processor and memory for executing the processes (Paragraphs 0026, 0040, 0041, 0043).

Examiner notes that while the operation presented in East is different from what is presented in the instant specification regarding data analysis and the threshold comparison, the claims are recited more generically such that a standard process which can be seen as dividing treatment zones (or fractures within a wellbore portion) is seen as being substantially the same as the multi zone monitoring and treatment cycle system.
Claims 5, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over East (2015/0027692) in view of Walters (2015/0075778), and in further view of Keller et al., U.S. Patent Publication 2016/0003017, hereinafter referred to as Keller.
Regarding Claim 5, East discloses that the real time measurements system may include a distributed temperature sensor system (Paragraph 0090), but does not expressly disclose that such a system includes use of a fiber optic sensor array.
Additionally, Keller teaches the use of a production system which monitors fluid flow in the wellbore using a fiber optic sensor as a distributed temperature sensor (Paragraph 0107).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic temperature sensor of East for a fiber optic temperature sensor as taught by Keller.  Doing so merely constitutes a simple substituition of a generic temperature sensor for an art recognized alternative with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claim 6, in view of the modification made in relation to Claim 5, the use of a fiber optic sensor to measure temperature in the wellbore necessarily requires that the cable is at least indirectly coupled to the casing string.
Regarding Claim 17, East discloses that the real time measurements system may include a distributed temperature sensor system throughout the casing string (Paragraph 0090), but does not expressly disclose that such a system includes use of a fiber optic sensor array.
Additionally, Keller teaches the use of a production system which monitors fluid flow in the wellbore using a fiber optic sensor as a distributed temperature sensor (Paragraph 0107).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic temperature sensor of East for a fiber optic temperature sensor as taught by Keller wherein the use of a fiber optic sensor to measure temperature in the wellbore necessarily requires that the cable is at least indirectly coupled to the casing string..  Doing so merely constitutes a simple substituition of a generic temperature sensor for an art recognized alternative with a reasonable expectation of success (MPEP 2143, Subsection I, B).

Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over East (2015/0027692) in view of Walters (2015/0075778), and in further view of Dusseault et al., U.S. Patent Publication 2015/0129211, hereinafter referred to as Dusseault. 
Regarding Claim 7, East further discloses that the real time measurements may include microseismic measurements (Paragraph 0089), but fails to expressly disclose that the measurement includes using geophones located in a nearby wellbore.
Additionally, Dusseault teaches that geophones located in adjacent wellbores are a common tool for measurement formation response in a production wellbore (Paragraph 0025, 0093).

Regarding Claim 8, East further discloses that the real time measurements may include microseismic measurements (Paragraph 0089), but fails to expressly disclose that the measurement includes using pressure sensors to perform real-time pressure diagnostics and analysis.  
Additionally, Dusseault teaches a production system which may include a number of different sensor arrangements for real time monitoring including pressure gauges 110 for monitoring formation changes (Paragraph 0093).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of East to include pressure gauges to monitor the formation in real time.  Doing so merely constitutes the use of one of a known number of sensor systems for the analysis of a production operation as taught by Dusseault. 
Regarding Claim 9, East further discloses that the real time measurements may include microseismic measurements (Paragraph 0089), but fails to expressly disclose that the measurement includes using wellsite tiltmeters.
Additionally, Dusseault teaches a production system which may include a number of different sensor arrangements for real time monitoring including tiltmeters located at the surface (112, Paragraph 0093).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of East to include tiltmeters to monitor the production process.  
Regarding Claim 18, East further discloses that the real time measurements may include microseismic measurements (Paragraph 0089), but fails to recite a specific type of sensor for such an analysis.
Additionally, Dusseault teaches a production system which may include a number of different sensor arrangements for real time monitoring including geophones in an adjacent wellbore, pressure gauges 110, and tiltmeters (112) for monitoring formation changes (Paragraph 0093).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of East to include tiltmeters to monitor the production process.  Doing so merely constitutes the use of one of a known number of sensor systems for the analysis of a production operation as taught by Dusseault.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over East (2015/0027692) in view of Walters (2015/0075778), and in further view of Stray et al., U.S. Patent Publication 2016/0272882, hereinafter referred to as Stray.
Regarding Claim 11, East further discloses that the real time measurements may include microseismic measurements for measuring extension of fractures (Paragraph 0089), but fails to monitoring flow distribution and fracture placement by monitoring a distribution of particle tracers.
Additionally, Stray teaches that a fracturing operation may include placement of particle tracers into the formation, wherein the concentrations of the tracers can be used to determine the fracture growth and fluid flow (Paragraph 0020).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of East to include tracking tracer concentrations as taught by Stray to determine fluid flow through the formation.  Doing so merely constitutes an alternative .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676